DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-5 and 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2020.
Specification
The disclosure is objected to because of the following informalities: Although the submitted amendments to paragraph [0033] and the abstract would be acceptable, the abstract is not submitted on a separate page, as is required (see 37 CFR 1.72 (b), "the sheet or sheets presenting the abstract may not include other parts of the application or other material"; see also mpep 608.01(b), "the abstract must commence on a separate sheet").  There is no exception from this rule for amendments to the abstract, which must also be presented on a separate sheet, apart from any other text.

Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  "that is relatively lower that the set point.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, as currently recited, the processor is both part of the controller and “coupled to a controller”. This makes unclear whether one controller or two controllers are intended to be recited, and, if two controllers, whether the second controller is part of the first controller or merely coupled to the processor of the first controller. Furthermore, later references to “the controller” are unclear as to whether the overall controller or the controller to which the processor is coupled is intended to be referred to.
The term "relatively lower" in claim 6 is a relative term which renders the claim indefinite.  The term "relatively lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much temperature difference is required to qualify as "relatively lower".

Regarding claims 7-11, as currently recited, the system further comprises the same instructions. This makes unclear whether the instructions are necessarily separate from and additional to the previously recited instruction, or whether the limitations are further aspects of the existing instructions.


Regarding claim 11, it is unclear what difference, if any, there is intended to be between the recited “dew point control” and general control of humidity.
Claim 21 recites the limitation "communication is two-way" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, there is no recitation of any communication anywhere in the claims other than within claim 21. It is therefore unclear what the communication is supposed to be between.
Claim 21 recites the limitation "the data center cooling system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the data center cooling system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claims 21 and 22, it appears that “the data center cooling system” is intended to refer to “the controller”, and the change from “data center cooling system” to “controller” was accidentally omitted.
Further regarding claim 21, it appears possible that the intended scope of the claim may be “wherein the controller is configured to perform two way communication” or “wherein the controller is configured to perform two way communication with a data center cooling system”. However, these are 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 6-11 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dominguez (US Patent Application Publication No. 2006/0010893) in view of Keisling et al (US Patent Application Publication no. 2012/0125028).
Regarding claims 6 and 7, Dominguez discloses a controller (system controller 29, see figure 1 and paragraph [0040]), comprising:
a memory medium (programmable memory within system controller 29, see figure 1 and paragraph [0040]) comprising instructions;
a bus coupled to the memory medium (physical component connecting programmable memory to the remainder of the controller); and
a processor (section of controller 29) coupled to a controller via the bus that when executing the instructions causes the controller to:
analyze an environmental condition of a data center (see step 128 in figure 2);
activate a heat exchanger (heat exchanger portion of cooling tower 72, see figure 1 and paragraph [0031]) in response to the environmental condition to maintain a predetermined set point for a first liquid loop (lines through cooling tower 71, upper pump 74, upper line 78, upper condenser inlet valve 94, vertical line 78, see figure 1) of a first cooling system in the case that an outside temperature surrounding the data center is below a free cooling point (see paragraph [0045] and steps 132 and 134 of figure 2; the predetermined set point for the first liquid loop is the temperature needed to meet the load);
activate a chiller of a second cooling system (lower chiller 40, see figure 1) operable to maintain a predetermined set point of a second liquid loop (including lower valve 80, lower pump 74, lower line leading to lower condenser inlet valve 94, line 120, lower line going left from valve 92 to tower 72, see 
operate, in response to an activation of the chiller of the second cooling system, a flow control device (valves used to routed chiller fluid, see figure 1 and paragraph [0057]) that introduces a flow from the second liquid loop into the first liquid loop that mixes with a flow in the first liquid loop to maintain the predetermined set point for the first liquid loop; and
activate a chiller of the first cooling system (upper chiller 40, see figure 1) to address the environmental condition in the case that the activation of the chiller of the second cooling system is unable to maintain the predetermined set point for the first liquid loop.
It is noted that Dominguez does not explicitly disclose the ambient temperature which is compared to the free cooling set point to be the wet bulb temperature.
However, Keisling et al. explicitly discloses using wet bulb temperature to determine whether or not a mechanical cooling system is required to supplement a free cooling system for cooling a data center (see abstract; see also paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use wet bulb temperature, as is disclosed by Keisling et al, instead of the unspecified ambient temperature disclosed by Dominguez, in the system of Dominguez, in order to increase the rate of heat transfer across the heat exchanger by wetting it if and only if the ambient conditions will make it effective to do so. 

Further regarding claim 7, the system of Dominguez, and therefore of Dominguez in view of Keisling, is further configured to activate the heat exchanger in response to the environmental condition to maintain a predetermined set point for the second liquid loop of the second cooling system in the case that the outside ambient temperature surrounding the data center is below the free cooling set point (see figures 1 and 2 and paragraph [0045]).

Regarding claim 8, the instructions further comprise instructions for the controller to activate the chiller of the second cooling system to address the environmental condition in response to the free cooling heat exchanger being unable to maintain the predetermined set point for the second cooling system (this is a function of the looping in the flow chart of figure 2 of Dominguez; if the set point cannot be maintained, the answer to “chiller bypass” will change from yes to no).

Regarding claim 9, the instructions of Dominguez further include causing the system to intermix the liquid from the first and second liquid loops using the flow control device (see figure 1).

Regarding claim 10, the computer instructions of Dominguez include instructions to determine whether the combined operation of the second cooling system and the heat exchanger can maintain the predetermined set point for the first cooling system, and activate the chiller of the first cooling system if it cannot (see figure 2).

Regarding claim 11, it is noted that Dominguez does not explicitly disclose humidity to be a target control value for the space being conditioned.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement humidity control, as is disclosed by Keisling et al, in the system of Dominguez, in order to maintain the comfort level of anyone in the space being conditioned by not permitting the air to be too dry or too damp.

Regarding claim 21, the controller of Dominguez is engaged in two-way communication with other components of the system (see bidirectional arrow 124, figure 1, and paragraph [0040]).

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dominguez (US Patent Application Publication No. 2006/0010893) in view of Keisling et al (US Patent Application Publication No. 2012/0125028) as applied to claim 6 above, and further in view of Campbell et al (US Patent Application Publication no. 2008/0307806).
Regarding claim 22, most elements are disclosed by Dominguez in view of Keisling et al, as detailed above.
It is noted that Dominguez in view of Keisling et al. does not disclose the presence of thermal energy storage units in the second liquid loop.
However, Campbell et al. explicitly discloses the use of thermal storage units (called thermal capacitor units by Campbell, see title) to improve energy efficiency and smooth out demand for cooling electronics (see also paragraph [0038] and figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement thermal storage units, as are disclosed by Campbell, in the cooling system of Dominguez in view of Keisling et al, in order to improve the efficiency of the system by 
Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on pages 10 and 11 that the abstract and specification have been amended, and should no longer be objected to.
As detailed above, the amended abstract is not on a separate page as is required. Therefore, the abstract remains objected to. However, if submitted on a separate page, the replacement abstract would be acceptable and the abstract would no longer be objected to.
It is argued on page 11 that the claims have been amended “as suggested by the Office” and therefore should no longer be rejected as indefinite due to lack of clarity.
As detailed above, the claims remain indefinite due to lack of clarity. The examiner apologizes for failure to be sufficiently clear regarding referring back to the same set of instructions. It remains true, as stated in the interview summary of February 2, 2021, that referring back to “the instructions” does not preclude or exclude from the scope of the claims the additional aspects of the instructions being located within different program modules. If, as explicitly detailed above, the applicant amends the claims to clearly refer back to “the instructions” without treating them as a separate and additional component relative to the instructions of claim 1, then this will still not prevent further elements of the instructions from being within different program modules.
Additionally, as also detailed above, the claims are unclear in new and different ways as amended. Therefore, the claims are rejected as indefinite due to lack of clarity.

The applicant has not recited any particular components which necessarily must be part of either loop in a manner that precludes their rejection using Dominguez. Furthermore, the applicant has also not excluded any elements from the second loop. Finally, the applicant’s own first and second loops, as claimed, are in fluid communication; as presented in the above rejection, the first and second loops are in fluid communication. Therefore, the argument is unpersuasive.
It is argued on page 12 that the second loop of Dominguez cannot have a lower set point than the first loop, because the liquid is both return liquid that has been used to provide cooling and also has been condensed.
As detailed above, the second loop does not include the load heat exchanger 46. Because this is a rewriting of the rejection, relying upon different portions of Dominguez for the second loop than previously, and because this was not caused by the amendment (see, for example, both previously and currently recited in claim 9), this action has not been made final. 
Furthermore, the examiner notes that the applicant has not recited any particular location in either loop for which the set point is intended; therefore, the target temperature could be for water exiting a condenser for one loop and for water exiting an evaporator for the other loop, as claimed.  Additionally, as recited, the second cooling system is “operable”, not “configured”, to maintain the set point. Therefore, the argument is unpersuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763